MEMORANDUM **
California state prisoner Kenneth Allen Neighbors appeals pro se from the district court’s order dismissing his 42 U.S.C. § 1983 action alleging defendants violated his right of access to courts. We review de novo dismissals under 28 U.S.C. § 1915A for failure to state a claim, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we may affirm on any ground supported by the record, Graves v. City of Coeur D’Alene, 339 F.3d 828, 846 n. 23 (9th Cir.2003).
*819The district court properly dismissed this action, because suits against state court employees are barred by the Eleventh Amendment. See Simmons v. Sacramento County Superior Court, 318 F.3d 1156, 1161 (9th Cir.2003).
The remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.